DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
            Applicant’s election without traverse of Group I (claims 1-6 and 12-20) in the reply filed on 8/9/22 is acknowledged.  Accordingly, claims 1-6 and 12-20 will be examined herein.  Claims 7-11 have been canceled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/27/19 and 6/17/19 have considered by the examiner.  It is noted the four Foreign Patent Documents listed on the IDS filed 6/17/19 have been lined through since no English explanation of relevance was provided for these documents.

Drawings
The drawings are objected to because:
Reference character 66 is directed to two separate elements (see Figure 8 and the objection to the specification below).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character 66 is used to represent both the “second side” and the “indentations” (see paragraph 0057, lines 2 and 4 and the objection to the drawings discussed above); and
Reference characters 32 (see Figure 6) and 62 (see Figure 8) are not present in the specification.  
Appropriate correction is required.

Claim Objections
Claims 4-6, 14 and 19 are objected to because of the following informalities:  
In regard to claim 4, on line 1, “the sponges” should be “the one or more sponges” (see claim 1, line 5).
In regard to claim 5, on line 1, “the sponges” should be “the one or more sponges” (see claim 1, line 5).
In regard to claim 6, it is unclear as to whether or not the liquid make-up solution is intended to be part of the claimed combination, i.e., the language of claim 1 is such that the liquid make-up solution is not intended to be claimed, however, the language of claim 6 seems to indicate the liquid make-up solution is intended to be claimed.  Should the Applicant intend to claim the liquid make-up solution, an antecedent basis should therefor be defined.  Should the Applicant not intend to claim the liquid make-up solution, “adapted to be”/ “for” language should be used when referring thereto.
Further in regard to claim 6 and in regard to claim 19, the phrase “include a different shade” is unclear, i.e., it is not clear as to what the shade is different than.
In regard to claim 14, on line 2, it appears “one of one or brushes, one or more blending sponges” should read “brushes or one or more blending sponges” (see paragraph 0020).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasu et al. (US 2012/0192884, hereinafter Nasu, as cited by the Applicant).
In regard to claim 1, Nasu discloses a beauty applicator system comprising:
a mask 41 (see Figure 5) comprising a first side and a second side, the mask comprising a shape of a human face, the first side of the mask configured to couple with a surface of a user’s face; and
one or more sponges 42 (see paragraph 0067, lines 7-9) coupled to the first side of the mask, each of the sponges coupled to the mask in a predetermined location;
wherein each of the one or more sponges is configured to be impregnated with a liquid make-up solution (see paragraph 0069).
In regard to claim 2, the mask may be formed from PVC (see paragraph 0067, lines 5-7), which is a thermoplastic.
In regard to claim 3, the one or more sponges are coupled to the first side of the mask through an adhesive (see paragraph 0067, lines 9-10).
In regard to claim 4, the sponge is configured to correspond with the forehead, eyebrows, nose, cheekbones and chin of a user.
In regard to claim 5, the sponge is considered to be washable and reusable with the mask.
In regard to claim 12, the Nasu reference discloses providing a mask 41 having sponge 42 (as discussed above), apply a make-up solution to the sponge (see paragraph 0069), coupling the mask to the surface of a user’s face (see Figure 1A) and transferring the make-up solution to the surface of the user’s face by applying pressure to the second side of the mask (see paragraph 0069).
In regard to claims 15-18, as discussed above, the Nasu reference discloses the mask is made from a thermoplastic, the sponge is coupled to the first side of the mask with an adhesive, the sponge corresponds to the forehead, eyebrows, nose, cheekbones and chin of a user and the sponge is washable and reusable with the mask.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu.
In regard to claims 13 and 14, although the Nasu reference does not disclose the make-up solution is blended with a brush or sponge after being applied, the examiner takes official notice that make-up is commonly blended with a brush, sponge or other implement after being applied in order to enable a user to adjust the tone/color of the make-up as desired.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that a user could blend the applied make-up with a brush or sponge in order to adjust the tone/color of the make-up as desired.
In regard to claim 20, although the Nasu reference does not disclose the make-up solution is one of those claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that any suitable make-up solution, including those claimed, can be used with the Nasu device without effecting the overall operation thereof, especially since the Nasu reference does not limit the type of make-up solution which may be used with the device and the Applicant has not disclosed a particular type of make-up solution is critical to the overall operation of the device.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu in view of Alary et al. (U.S. Patent 10,842,242, hereinafter Alary).
In regard to claims 6 and 19, although the Nasu reference does not disclose that two different make-up solutions can be applied to the sponge, attention is directed to theAlary reference, which discloses another mask for applying cosmetic to a user’s face wherein different types of cosmetics may be positioned at different locations within the mask in order to enable a user to employ different types of cosmetic to different areas if desired (see column 3, lines 62-67 and column 3, lines 5-8).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that different types of make-up solutions can be applied at different areas in the mask in the Nasu device in order to enable a user to employ different make-up solutions if desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Laghi et al. reference is cited as being directed to the state of the art as a teaching of another mask used to apply cosmetic to a user’s face.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
8/30/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754